DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Ln 17 of claim 6 contains a typographical error.  The phrase “an Si component” is treated as ‘a Si component’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of core-shell structured particles…,among the main particles, is smaller than the number of main phase particles other than the core-shell structured particles” in ln 3-6. There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 are dependent from claim 1.

Appropriate correction is required.

Claim 4 recites the limitations “the content of Sr” in ln 2 and “the content of Ca” in ln 3. There is insufficient antecedent basis for these limitations in the claim.
While not a suggestion of claim language, in the interest of compact prosecution, Sr is treated as required in the core and Ca is treated as optional in the core because the Sr content must be higher than the Ca content in the core.
Appropriate correction is required.

Claim 5 recites the limitation “the content of Sr” in ln 2 and “the content of Ca” in ln 3.  There is insufficient antecedent basis for these limitations in the claim.
While not a suggestion of claim language, in the interest of compact prosecution, Ca is treated as required in the shell and Sr is treated as optional in the shell because the Ca content must be higher than the Sr content in the shell.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable US 2015/0262741 A1 to Oda et al. (hereinafter Oda).
Regarding claim 1, Oda discloses a ferrite sintered magnet (para [0014]) comprising a plurality of main phase particles including ferrite having a hexagonal structure (para [0015] and [0068]), 
wherein the number of core-shell structured particles having a core and a shell covering the core, among the main phase particles, is smaller than the number of the 
This rejection is based on the interpretation set forth in para #4, above. 

Regarding claim 6, Oda discloses the ferrite sintered magnet according to claim 1, wherein at least a part of a metal component included in the ferrite sintered magnet is represented by Formula (1) below:
Ca1-w-x-yRwSrxBayFezCom (1), 
wherein R in Formula (1) is at least one element selected from the group consisting of rare earth elements, R includes at least La (para [0043]), 
w, x, y, z, and m in Formula (1) satisfy Formulae (2), (3), (4), (5), (6), (7), (8), and (9) below: 
La (x in Oda) is 0.147 to 0.470 (para [0043] and Fig. 2), which overlaps the instantly claimed range of 0.25<w<0.5 (2);
Sr (y’*y in Oda) is ((0.147 to 0.470) x (0.5≤y≤1)) (para [0044]) which is 0.074 to 0.235  and overlaps the instantly claimed range of 0.01<x<0.35 (3); 
Ba ((1-y’)*y in Oda) is (0 – 0.5) x (0.5≤y≤1), which is 0 to 0.5 and overlaps the instantly claimed range of 0≤y<0.013 (4);
y (Ba) < x (Sr) when y is 0 to 0.10 (5); 
Fe (2n-z in Oda) is 7.51 to 10.95 (3.88≤n<5.6 and 0.147≤z<0.25), para [0045]-[0046]) which overlaps the instantly claimed range of 8.5<z<9.9 (6);

Co/Fe (as discussed above) is (0.147≤z<0.25/7.51 to 10.95), which is 0.013 to 0.33 and overlaps he instantly claimed range of 0.017 < m/z <0.055 (8); and 
0<1-w-x-y<1 (based on the values for Ba, Sr and La, as discussed above) (9), and 
the ferrite sintered magnet includes a Si component (para [0144]).
See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claim 7, Oda discloses the ferrite sintered magnet according to claim 6, wherein w, x, and m in the Formula (1) satisfy Formulae (2a), (3a), and (10) below: 
La (x in Oda) is 0.147 to 0.470 (para [0021] and Fig. 2), which overlaps the instantly claimed range of 0.350 < w < 0.420 (2a); 
Sr (y’*y in Oda) is y is 0.074 to 0.235 (as discussed above) and overlaps the instantly claimed range of 0.120 < x < 0.180 (3a); and 
Co (z in Oda) is 0.147≤z<0.25 (para [0045]), which overlaps the instantly claimed range of 0.200 <m < 0.280 (10); and 
the content of B in the ferrite magnet is 0.3% by mass (para [0112]) in terms of H3BO3, which overlaps the instantly claimed range of  0.037 to 0.181 mass% in terms of H3BO3. See MPEP 2144.05(I), cited above. 

claim 8, Oda discloses the ferrite sintered magnet according to of claim 1, wherein a content of Al in the ferrite sintered magnet is 5 mass% or less in terms of Al2O3 (para [0126]), which overlaps the instantly claimed range of 0.05 to 0.3 mass% in terms of Al2O3.  See MPEP 2144.05(I), cited above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 16/777940 (hereinafter 940). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach sintered magnets comprising core/shell magnetic particles comprising a main phase having some core-shell particles and other particles, comprising ferrite having a hexagonal structure and the same amounts of Sr and Ca in the cores and shells (instant claims 1-5 and 940 claims 1-6).  Both teach the same ferrite formula comprising Si and the same amount of B (instant claims 6 and 7 and 940 claim 8).  Both also teach the same amount of Al (instant claim 8 and 940 claim 9). 

This rejection is based on the interpretations set forth in para #4, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4740443 to Nakahara (core/shell magnetic toner).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734